Citation Nr: 1817380	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-33 963A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for migraines.

2.  Entitlement to a disability rating in excess of 10 percent for right hip bursitis.

3.  Entitlement to a compensable disability rating for residual scar status post left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Counsel


INTRODUCTION

The Veteran served on active duty in the Marine Corps from January 1978 to February 1982 and in the Army from March 1986 to August 1993 and February 1994 to January 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  A February 2013 rating decision increased the Veteran's rating for status post left inguinal nerve excision to 10 percent effective September 2, 2010.

The Veteran testified before the undersigned Veterans Law Judge in a videoconference hearing in October 2016.

The issue of entitlement to a disability rating in excess of 10 percent for right hip bursitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's headaches are characterized by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  

2.  The Veteran's has a painful scar as a residual of his left inguinal hernia repair.




CONCLUSIONS OF LAW

1.  The criteria for a 50 percent disability evaluation for headaches have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.124a Diagnostic Code (DC) 8100 (2017).

2.  The criteria for a 10 percent disability evaluation for a painful scar as a residual of his left inguinal hernia repair have been met.  38 U.S.C. §§ 1155, 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.114, 4.118, DC 7804-7338 (2017).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Although the evaluation of a service-connected disability requires a review of a veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for a service-connected disability is the present level of disability.  VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

I. Migraines

The Veteran contends that his migraines are more severe than his currently assigned rating.  He testified that he has three to five prostrating migraines per month, which last one to two days in spite of medication.  He contends that he currently is able to work from home, but has been unable to work in previous positions due to his migraines.  See October 2016 Board hearing, p. 3-5, 11-14, 17; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's migraines are currently rated 30 percent disabling under DC 8100.  Under that code, a 30 percent evaluation is assigned with characteristic prostrating attacks occurring on an average once a month over last several months.  A 50 percent rating is assigned when there are very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a Diagnostic Code 8100.   

In addressing whether an increased rating is warranted for migraine headaches under DC 8100, the Board must explain its conclusion as to the applicability of 38 C.F.R. §§ 4.3, 4.7, and 4.21 in terms of each of the factors specified, i.e. "very frequent", "completely prostrating", "prolonged attacks", and "productive of severe economic inadaptability," and the meaning ascribed to these terms.  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Moreover, the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).

The Veteran is competent to report prostrating headaches three to five times per month and his report is consistent with the medical evidence of record.  See September 2013 VA treatment record, November 2013 Disability Benefits Questionnaire (DBQ).  On the November 2013 DBQ, the Veteran reported that during a migraine attack, he is unable to work, becomes sensitive to light and sound, and suffers nausea and vomiting.  He noted that, at times, he sees flashing lights and lines and temporarily loses vision in his left eye.  He reported that he is physically drained after a migraine attack.  A lay statement from T.H. received in November 2013 corroborates the Veteran's contentions regarding the frequency and severity of his migraine attacks.  The Board finds that a 50 percent rating is warranted for the Veteran's service-connected headaches as they are shown to be very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Veteran testified that a grant of a 50 percent rating for migraines would satisfy his appeal for that issue and he was not seeking extraschedular consideration.  See October 2016 Board hearing, pp. 18-19.  Therefore, the Board finds that this grant represents a complete grant of the benefit sought on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

II.  Residual scar status post left inguinal hernia repair.

The Veteran contends that he has scar pain and nerve entrapment which causes severe pain in his left abdomen as a residual of four hernia repair surgeries.  See Veteran's October 2014 statement; See October 2016 Board hearing, pp. 30, 33, 36-37; Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). 

The Veteran testified that a 10 percent rating for the neurological component of his scar, in addition to a 10 percent rating for the scar itself would satisfy his appeal of this issue.  See October 2016 Board hearing, p. 38.  The Veteran's status post left inguinal nerve excision is currently rated 10 percent disabling under DC 8599-8630 based on the neurological symptoms of his scar.  As the Board has determined that an additional 10 percent rating for his scar is warranted, the Board finds that this represents a complete grant of the benefits sought on appeal, and no discussion of higher scheduler or extraschedular ratings on this issue is warranted.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The Veteran's residual scar status post left inguinal hernia repair is rated noncompensable under 38 C.F.R. §§ 4.114, 4.118, DC 7804-7338 (2017) by analogy.  Under 38 C.F.R. § 4.118, which is the rating schedule that pertains to the skin, DC 7805 pertains to scars and provides that scars be evaluated under DCs 7800, 7801, 7802, and 7804.  This provision also instructs VA to evaluate any disabling effects not considered in a rating provided under DCs 7800, 7801, 7802, and 7804 under an appropriate diagnostic code.  38 C.F.R. § 4.118 (2017).  DCs 7800, 7801, and 7802 do not apply as the Veteran's scar is not located on the head, face, or neck and it is less than six square inches (39 square centimeters).  DC 7804 pertains to scars that are unstable or painful and provides a 10 percent rating where there are one or two scars that are unstable or painful; a 20 percent rating where there are three or four scars that are unstable or painful; and a 30 percent rating where there are five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  38 C.F.R. § 4.118, DC 7804.  If one or more scars are both unstable and painful, 10 percent will be added to the evaluation that is based on the total number of unstable or painful scars.  Id.  

DC 7338, a 10 percent rating is assigned for a postoperative recurrent inguinal hernia that is readily reducible and well supported by a truss or a belt; a 30 percent rating is assigned for a small postoperative recurrent inguinal hernia or an unoperated irreducible inguinal hernia that is not well supported by a truss or not readily reducible; and a maximum 60 percent rating is assigned for a large postoperative recurrent inguinal hernia that is not well supported under ordinary conditions and not readily reducible when considered inoperable.  See 38 C.F.R. § 4.114, DC 7338.

The November 2008 VA examination shows a level scar at the left inguinal area from surgery measuring 14 centimeters by 0.3 centimeters, with hypopigmentation of less than six square inches.  The Veteran has reported pain in the area of his scar throughout the appeal period.  Resolving all doubt in favor of the Veteran, the Board finds that the Veteran has one painful scar, and thus, a rating of 10 percent under DC 7804 is warranted.  

ORDER

A 50 percent disability rating for migraines is granted, subject to the law and regulations governing the payment of monetary benefit.

A rating of 10 percent for a painful scar as a residual of left inguinal hernia repair is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

At the October 2016 Board hearing, the Veteran testified that, since his 2011 surgery on his right hip, he has been informed by an orthopedic surgeon that he may need a right hip replacement and his condition is getting worse.  See October 2016 Board hearing, p. 22, 27-28.  In light of this testimony, a contemporaneous VA examination is needed to properly assess the current severity of the Veteran's condition.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

The AOJ should also ask the Veteran to identify any additional, pertinent medical treatment that he has received related to his right hip bursitis and any additional, pertinent records should be associated with the claims file.  The AOJ should also ask the Veteran to submit any pertinent lay statements relating to his claim.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any and all outstanding VA and private treatment records related to his right hip bursitis.  After obtaining the necessary authorization forms from the Veteran, obtain any pertinent records and associate them with claims file. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed the extent and severity of his right hip bursitis symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Then schedule the Veteran for an appropriate VA examination to determine the nature, extent, and severity of his right hip bursitis.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be performed.  

The examiner should state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).
4.  Then, readjudicate the appeal.  If any benefit sought remains denied, provide the Veteran with a supplemental statement of the case and allow for an appropriate period for response.  The appeal should then be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


